UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7947


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHRISTOPHER WHITE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:98-cr-00358-WDQ-8)


Submitted:    February 26, 2009             Decided:   March 6, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher White, Appellant Pro Se.     Jamie M. Bennett,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Christopher     White   appeals     from       the    district     court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).                 We have reviewed the record and

find    no       reversible    error.      Accordingly,          we     affirm     for   the

reasons stated by the district court.                      United States v. White,

No. 1:98-cr-00358-WDQ-8 (D. Md. filed Sept. 2 & entered Sept. 3,

2008); see United States v. Dunphy, 551 F.3d 247, 257 (4th Cir.

2009) (“When a sentence is within the guidelines applicable at

the time of the original sentencing, in an 18 U.S.C. § 3582(c)

resentencing        hearing,     a    district     judge    is    not       authorized    to

reduce       a    defendant's     sentence        below    the        amended     guideline

range.”).         We dispense with oral argument because the facts and

legal    contentions       are       adequately    presented          in   the    materials

before   the       court   and    argument      would     not    aid       the   decisional

process.

                                                                                   AFFIRMED




                                            2